OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                 AUSTIN
;ion.Joe Eunsahlk, page 2


    l5aw,rule or regulationof these crtatea. Sftilar
    Infornxtionwan oompllsd as to swpsndsd menarrera,
    eeoonde, referees,catchaakers,and promotera.
    Boxers and wrestler8 travel fros one state to another,
    an6 lnformtion oonoernlng their wrel e~~5proiessional
    reputation is vital. It ue era t4 be preoluded from
    imowing which boxers have been swpended for violations
    or their Qutles in other etataft,we would lnvarlably
    permit preotioes in Tsxer that would lcwer ths standard
    of boxjng in this State, thereby resulting In a de-
    aline in attandanoe,end thla would lutomtioall~
    deprlrc the Stats ot contemplmted revenue la Its
    collectionof three pe: cent or the gross receipts
    rroa such borlcqrconteata.
       "The Stional Boxing Amoaiatlon Issued their
    tjuspenslonbulletin So. I.2 on February 12, 1940,
    showlog that one boxer in ~exno es& three boxers in
    two other states ha& beea mqm&U       for Qouse, and
    tbet three boxem in as zant oth6r 6tat-W had been
    reinstated. Suoh lufcmmtlen    lo furnished  to member8
    by the Hatlonal   Boring   Awsolatioa.   The auapenaiona
    mede in Texas aro reco~lzed in cther.etater,and
    the arohange or such inSoruxati4n     1s of'wtarlal
    bererlt In WI effort    to sza1atai.n boxing on e high
    plaae,   the very pttr~~ss ror nhioh the    lam was pefmed.
    tie beiiere that vexes rhotl$d ham a voice lx defining
    rpec~rledworda and ala4 e toice in promul&lng aec-
    telo rules end rcgulatiaw, an6 then the 4pportunUy
    to Imowwhat such words man and what such rules an6
    reguiationsam.*
        You raqueotour opinion a8 to whether or not a-0 in the
maa of t?26.00ror the year 1940 tar laemberehlpin the E&tlonal
Boxing i;oaooiationof tierioa, Inc. my bt paid trou,the *eon-
tingant expense* hand nentloned fn the aurract epprcpristlon
r0r the boxing and vreatling dlrfalan or your Ijaparterant.
        ibf‘tcr
              prov5dFng alerles for euqioyeee ot the boxing
and wrestl:ne~~ivls5onof the Bureau or Labor Statlstlee,the
gmeru+lappropriationbill, baiu$ Sena,te~BillVo.429, 46th
bgieleture, xwkes an epproprl6tioDbi tha (IUODof &4,000.00
ror Spoeta6e, atatlcmery,talegraph, teleghons,ewalpment,
tratelitpme ooctiqwnt. exgecse~.n roliouin~ Ruob iteaized
U@ropriation  2.8 a rider rea&tng 58 raliows:
        *::,ubjectto the limltetlons cet forth  in tte pro-
     ~lelcjnsappaarlr*  et tbe end of this .L.ot, t&ore la
     hereby approprletedout of the iioxllsg  and Graetlln$
     3-d ror soch or t&e yaara ending &uguet 31, 1940
     ad huguat 31, 1941, an exouht sutrlolent to pay
     the item set forth abore under the boxlc(:an4
     SrGstllngZXvis:on.*
          The speclfie purpoees hems6 in the appro@riationbill
 for whioh ssld sum of $4.000.00ntey be USed are not all oi
 l r fmiia r M tUm,   attention   being oelled to the dlrfersnoe8
 ~;ye~~y6t5~50nd         8quIpment and bet-en stetlonery and
                        man the rule or sjuadeir; generis     58 or no
 aid ln.attezpting'todeterralne      what Is meant by the teti
 leohti~ent expenses." Under the alrcumetance6,we think it
 11:broad enough to coyer the item 15 quaetlon if the mute bs
 reasonablyneoeasnry In reguiatlr&       the prontotidgand oonduet-
 I= or fI8tia combat8 end wrestling metches.           ?kom’a reading
 of ArtIale 614, Varnon*s?enal.Gode,and in partloular Seotlonr
h an.4190 timeor, in oonneotlonwlch the rci0tGset out fh your
.letter,.wetareof the oplnlon that it la hl&iLy desirable           that
 the Connirrlonarot Labor, rho 19 eW.horlze6 by law to rogu-
 let* auuh xatter6 tmd who Is charged with the duty of prom&l&at-
.in@ tia     and regu&kions     which may be neaeseery    in the premIsea,
~nlatalahim~slf in suoh a poctltlonae to reosite InformatIon
 dlsmmInated by.the:XationalBoxing xasoeiatlonto Ita wmbere.
 If we Paderetandyour Setter.oorreetly,it la neaea*ery for
 @u6h membershIp to be eii+bllBhed      or retained    if.such informntlon
 18 to ba ha&. +oOOmll~ly, It is gt%roplnlon that this uponee
 MY be paid out of the above itentof eppropriaticm.
                                         Yowa   very truly




                                                       Assistant

              JfLA&L&u
             ATTORNN GENERAL OF TEXAS